Title: [January 1769]
From: Washington, George
To: 




Jany. 1st. At home alone. Mr. Magowan returnd from Alexandria in the Evening.
 


2. Went to Colo. Fairfax’s with the Family and stayd all Night.
 


3. Came home again. Colo. Carlyle & Mr. Ramsay returnd with us.

	
   
   The visit may have been more than social. About three weeks later, on 29 Jan., GW wrote William Ramsay to say that it was “out of my power . . . to furnish you & Mr. Fairfax with the sum asked.” Then shifting to a subject closer to his heart, GW continued: “Having once or twice of late heard you speak highly in praise of the [New] Jersey College as if you had a desire of sending your Son William there (who I am told is a youth fond of study & instruction, & disposed to a sedentary Studious Life; in following of which he may not only promote his own happiness, but the future welfare of others) I shou’d be glad, if you have no other objection to it than what may arise from the expence, if you wou’d send him there as soon as it is convenient & depend upon me for Twenty five pounds this [Virginia] Currency a year for his support so long as it may be necessary for the completion of his Education. . . . No other return is expected or wished for, for this offer, than that you will accept it with the same freedom & good will with which it is made, & that you may not even consider it in the light of an obligation, or mention it as such; for be assur’d that from me it never will be known” (DLC:GW).



 


4. Went a fox huntg. with the above Gentlemen, & were met by the two Colo. Fairfax’s but found nothing. Messrs. C & R. went home.
 


5. Calm Morning with heavy Clouds & gr. appearance of Rain. Abt. 10 Oclock the Wind comg. to No. Wt. & blowg. fresh dispeld the Clouds toward the afternoon. Rid to Muddy hole Doeg Run and the Mill and in the Afternoon went into the Neck.
 


6. The two Colo. Fairfax’s & Mrs. Fairfax & Dr. Rumney dind here & spent the Evening.



   
   the two colo. fairfax’s: Robert and George William Fairfax.



   
   Rumney brought two musk capsules for Patsy Custis on this visit (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



 


7. After Dinner the Compy. from Belvoir returnd home. Doctr. Rumney stayd.
 


8. At home all day with Doctr. Rumney.
 


9. At home all day. Opening the Avenue to the House—& for bringing the Road along.
 


10. Went a Fox huntg. with L[und] W[ashington]—Jackey Custis, & Mr. Manley. Found nothing.
 


11. Went a fox hunting in the Neck with Mr. Peake, but found nothing.
 


12. Went out in the Morng. with the Hounds in order to meet Colo. Fairfax but did not. In Hell hole started a fox and after an hours chase run him into a hole, & left him. In the afternoon went to Alexa. to the Monthly Ball.
 


13. Havg. lodgd at Captn. Daltons was confind there till the Afternoon by Rain & then came Ho[me].


   
   John Dalton lived on the north side of Cameron Street between Water (now Lee) and Fairfax streets (moore [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 71–72).



 


14. At home all day. And alone.
 


15. Ditto Do. Do.
 


16. Went a ducking in the forenoon—otherwise at home all day. In the Afternoon Mr. B. Fairfax came here.


   
   During this month Bryan Fairfax bought a hunting horn from GW for 6s. and paid him 2s. 3d. lost at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


17. Fox huntg. in the Neck with Mr. Fairfax Triplet & Peake—started nothing.
 


18. Fox huntg. again in the above Compa. and Harn. Manley—started a Fox and lost it. The above dind here as Mr. Wagener also did.



   
   mr. wagener: Probably Peter Wagener (d. 1798), who was a member of the committee of associators of Fairfax County, served as county lieutenant of Fairfax during the Revolution, and married Sinah McCarty a daughter of Daniel McCarty. He is generally referred to in the diaries as “Mr. Wagener.” His father, Peter Wagener (1717–1774), Occoquan Creek, came to America from England in 1738 and served as vestryman in Truro Parish 1771–74. GW usually calls him “Major Wagener” in the diaries.



 


19. Fox hunting in the same Company—fd. nothing. Mr. Fairfax & Mr. Wagr. dind here.
 


20. Fox huntg. again with Mr. Wagener Mr. Fairfax and Mr. Clarke. The two last dind here. Mr. Wagener went home.


   
   mr. clarke: perhaps a member of the Clarke family of Salem, Mass., and Barbados, who were related by marriage to the Fairfaxes and the Washingtons.



 


21. Fox huntg. again upon long Branch with Mr. Fairfax Mr. Clarke Mr. Mac[ar]ty & Mr. Chichester. All went home from the field. Found Doctr. Rumney here.


   
   long branch: a tributary of Accotink Creek near Capt. McCarty’s home, Mount Air.



 


22. Went to Pohick Church. Doctr. Rumney stayd all day & Night.
 


23. At home. Captn. McCarty & Wife, Mr. Chichesr. & his dind and stayd all Night.
 


24. At home. The above Company dind here & went home in the afternoon.
 


25. Hunting below Accatinck with Captn. McCarty Mr. Chichester & Mr. Wagener with their dogs. Found a fox & killd it in abt. an hour and 35 Minutes.
 


26. At home all day. Jacky Custis set of for School & Mr. Robt. Alexr. came here in the Aft.
 


27. At home again all day—Mr. Alexander Staying.
 


28. Went a Huntg. with Mr. Alexander. Traild a fox for two hours & then lost it. Mr. Alexander went home from the field.

   
 


29. Ground froze. Weather clear. Wind tolerable fresh at No. West but not very Cold. At home all day—alone.
 


30. At home all day, Mr. Campbell the Comptroller dind here & in the afternoon Doctr. Mercer came.


   
   Hugh Mercer (c.1725–1777) was born in Aberdeenshire, Scot., and studied medicine at the University of Aberdeen from 1740 to 1744. In April 1746 Dr. Mercer served as a surgeon’s mate with Prince Charles Stuart’s forces at the bloody Battle of Culloden, where the prince’s army was destroyed. Soon thereafter Mercer immigrated to America, settling on the Pennsylvania frontier. There he practiced medicine until the outbreak of the French and Indian War, when he joined the Pennsylvania forces as an officer. During this service he became acquainted with GW. After retiring from the military,

he settled in Fredericksburg, where he opened an apothecary shop and practiced medicine. Dr. Mercer was not related to John Mercer of Marlborough.



 


31. Doctr. Rumney dind and lodgd here and in the afternoon Mr. Addisons and Mr. Baynes Sons came and lodgd here.


   
   Rumney and Mercer apparently consulted with one another today about Patsy Custis’s case and decided on a new way of treating her epilepsy, because four days later Rumney recorded giving her mercurial pills, purging pills, and ingredients for a decoction (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers). Unfortunately, those medicines, like the others tried previously, would give Patsy no relief from her fits.


   
   
   The youngest son of Thomas Addison (1679–1727) of Oxon Hill, Md., was Rev. Henry Addison (1717–1789), rector of St. John’s Parish, Prince George’s County, Md., from 1742 to 1775. At this time Addison, a friend of Jonathan Boucher, had placed his two sons in Boucher’s school in Caroline County, Va.; the Addison boys appearing here are probably those sons. Col. John Baynes (c.1726–1785), a local Maryland merchant with Whitehaven connections who worked out of his store at Piscataway, Prince George’s County, Md., had at least one son, Joseph Noble Baynes, who was about 18 years old in 1769 and, like the Addison boys, was probably a schoolmate of John Parke Custis (boucher [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 51; macmasterRichard K. MacMaster and David C. Skaggs, eds. “The Letterbooks of Alexander Hamilton, Piscataway Factor.” Maryland Historical Magazine 61 (1966): 146–66, 305–28; 62 (1967): 135–69., 61:151, 309 n.107, 317 n.140).



